ACCEPTED
                                                                                                06-14-00224-CR
                                                                                     SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                            5/8/2015 9:40:27 AM
                                                                                               DEBBIE AUTREY
                                                                                                         CLERK

                                   06-14-00224-CR

                          IN THE COURT OF APPEALS            FILED IN
                       FOR THE SIXTH DISTRICT OF TEXAS 6th COURT OF APPEALS
                                AT TEXARKANA             TEXARKANA, TEXAS
                                                                      5/8/2015 9:40:27 AM
                                                                          DEBBIE AUTREY
                                                                              Clerk

                              FRANJESSICA WILLIAMS,
                                        Appellant

                                           v.

                                 THE STATE OF TEXAS,
                                         Appellee


                    On Appeal from the 282nd Judicial District Court
                                of Dallas County, Texas
                               Cause No. F14-00534-S
                    The Honorable Andy Chatham, Judge Presiding




                                 BRIEF FOR APPELLEE,
                                 THE STATE OF TEXAS




                                   Counsel of Record:

Susan Hawk                                      G. Brian Garrison
Criminal District Attorney                      State Bar No. 24065276
Dallas County, Texas                            Assistant District Attorney
                                                Dallas County District Attorney's Office
                                                133 N. Riverfront Blvd., LB 19
                                                Dallas, TX 75207-4399
                                                (214) 653-3600 (telephone)
                                                (214) 653-3643 (fax)
                                                Brian.Garrison@dallascounty.org




The State waives oral argument
                    IDENTITY OF PARTIES AND COUNSEL


Appellant                              Franjessica Williams

Appellant's Counsel at Trial        Caroline Simone
                                    101 S. Woodrow, Ste. 102
                                    Denton, TX 75205

                                    Jose Noriega
                                    10300 N. Central Exwy.
                                    Dallas, TX 75231

Appellant's Counsel on Appeal       Allan Fishburn
                                    211 N. Record St., Ste. 450
                                    Dallas, TX 75202

State's Counsel at Trial            Eren Price
                                    Summer Elmazi
                                    Assistant District Attorneys
                                    Dallas County District Attorney's Office
                                    133 N. Riverfront Blvd., LB 19
                                    Dallas, TX 75207-4399

State's Counsel on Appeal           G. Brian Garrison
                                    Assistant District Attorney
                                    Dallas County District Attorney's Office
                                    133 N. Riverfront Blvd., LB 19
                                    Dallas, TX 75207-4399




                                   i
                         TABLE OF CONTENTS

Identity of Parties and Counsel                                                i
Index of Authorities                                                          iii
Statement of the Case                                                         1
Issues Presented                                                              2
Statement of Facts                                                            2
Summary of the Argument                                                       6
Argument                                                                      8
   1. The State's response to Appellant's first point of error: The evidence was
      sufficient to prove that Appellant intentionally and knowingly caused
      the death of J.L. by failing to provide him with hydration               8
   2. The State's response to Appellant's second point of error: The trial
      court did not err in charging the jury                           12
   3. The State's response to Appellant's third point of error: The trial court
      had jurisdiction over Appellant's case                                13
Prayer                                                                       16
Certificate of Service                                                       17
Certificate of Compliance                                                    17




                                       ii
                       INDEX OF AUTHORITIES

Cases

Allen v. State, 249 S.W.3d 680 (Tex. App. — Austin 2008, no pet.)            9

Atkinson v. State, 107 S.W.3d 856 (Tex. App — Dallas 2003, no pet.)         13

Baldwin v. State, Nos. 01-06-00861-62-CR, 2008 Tex. App. LEXIS 932
 (Tex. App. — Houston [1st Dist.] Feb. 7, 2008, pet. ref d) (not designated
 for publication) 10, 11

Bell v. State, 326 S.W.3d 716 (Tex. App. — Dallas 2010, pet. dism'd)         8

Bourque v. State, 156 S.W.3d 675 (Tex. App. — Dallas 2005, pet. ref d)
                                                                         14, 15

Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010) (plurality op.)       8

Brown v. State, 270 S.W.3d 564 (Tex. Crim. App. 2008)                        8

Chappel v. State, No. 05-10-00629-CR, 2011 Tex. App. LEXIS 4658 (Tex.
 App. — Dallas Jun. 20, 2011, no pet.) (not designated for publication)
                                                                       13, 15

Dallas County Dist. Attorney v. Does, 969 S.W.2d 537 (Tex. App. — Dallas
 1998, no pet.)                                                             14

Dewberry v. State, 4 S.W.3d 735 (Tex. Crim. App. 1999)                       8

Ex parte Edone, 740 S.W.2d 446 (Tex. Crim. App. 1987)                       14

Hill v. State, No. 05-09-00778-CR, 2010 Tex. App. LEXIS 1486 (Tex. App.
 — Dallas Mar. 3, 2010, no pet.) (not designated for publication)        13, 15

Hultin v. State, 351 S.W.2d 248 (Tex. Crim. App. 1961)                      14

Jackson v. Virginia, 443 U.S. 307 (1979)                                   8, 9

Lee v. State, 21 S.W.3d 532 (Tex. App. — Tyler 2000, pet. refd)              9

Luquis v. State, 72 S.W.3d 355 (Tex. Crim. App. 2002)                       12

                                     iii
Malik v. State, 953 S.W.2d 234 (Tex. Crim. App. 1997)                        9

Pina v. State, No. 08-05-00103-CR, 2006 Tex. App. LEXIS 9986 (Tex. App.
 — El Paso Nov. 16, 2006, pet. ref d) (not designated for publication)
                                                                            12

Stubler v. State, 218 S.W.3d 706 (Tex. Crim. App. 2007)                      9

Vasquez v. State, 272 S.W.3d 667 (Tex. App. — Eastland 2008, no pet.)
                                                                            12

Ward v. State, No. 05-14-00270-CR, 2015 Tex. App. LEXIS 3317 (Tex.
 App. — Dallas Apr. 3, 2015, no pet. h.) (not designated for publication)
                                                                            13



Statutes
Tex. Code Crim. Proc. Ann. art. 20.09 (West 2005)                           14

Tex. Code Crim. Proc. Ann. art. 20.19 (West 2005)                           14

Tex. Code Crim. Proc. Ann. art. 37.07 (West Supp. 2014)                     12

Tex. Gov't Code Ann. § 24.304 (West Supp. 2014)                             14

Tex. Gov't Code Ann. § 74.093 (West 2013)                                   14

Tex. Penal Code Ann. § 22.04 (West Supp. 2014)                              10




                                     iv
TO THE HONORABLE COURT OF APPEALS:

       The State of Texas respectfully submits the instant brief in response to

the brief of Franjessica Williams ("Appellant"), on behalf of Susan Hawk, the

Criminal District Attorney of Dallas County, Texas.




                        STATEMENT OF THE CASE
       Appellant was charged by indictment with the offense of injury to a

child — serious bodily injury.' Appellant entered a plea of not guilty to the

charge.2 The jury found Appellant guilty and sentenced her to incarceration

for a period of fifty years.' Appellant filed a motion for new trial, which was

denied by the trial court.4Appellant timely filed her notice of appeal.'




  C.R. at 8.
2 III R.R. at 25.

  C.R. at 21, 29, 37.
4C.R. at 24.

  C.R. at 46.
                                        1
                                  ISSUES PRESENTED

1      Whether the evidence was sufficient to prove the culpable mental state
       beyond a reasonable doubt.

2.     Whether the trial court erred in instructing the jury on good conduct
       time.

3.     Whether the trial court had jurisdiction to hear Appellant's case.



                              STATEMENT OF FACTS

       J.L., Appellant's son, was two years old when he passed away.6 James

Penny testified that Appellant was one of his best friends.' Mr. Penny testified

that he was at Appellant's home on the date of J.L.'s death.' Mr. Penny testi-

fied that J.L. had no bruises on his body.9Mr. Penny testified that Appellant

had very high, unrealistic expectations of J.L; Appellant expected J.L. to feed

himself:11' A speech therapist testified that J.L. had a disability which hindered

his ability to communicate and understand; however, Appellant believed that

J.L. was simply arrogant and thick headed.' Mr. Penny testified that Appel-




6III R.R. at 34-35.
'III R.R. at 33.
'III R.R. at 49-50.
9III R.R. at 56; State's Ex. 4.

10III R.R. at 65.

" V R.R. at 69-70.
                                         2
lant would "whoop" J.L. the way one would discipline an older child.' Mr.

Penny testified that he never encouraged Appellant to tie up J.L.'3

         Doctor Mini Delashaw worked as an ER physician at Medical City on

the day that Appellant brought J.L. in." Dr. Delashaw testified that the cir-

cumstances of J.L.'s death raised a number of red flags. Dr. Delashaw testified

that J.L. was cold and rigid and that he "clearly had been dead for a long

time."' Dr. Delashaw testified that Appellant brought J.L. into the hospital

through a "random hospital door" far removed from the clearly-marked

emergency entrance.' Appellant stated that she had found J.L at the bottom

of the stairs "tangled up in bands or string" and that she had "put him in

time-out" the night before.'' Dr. Delashaw testified that there was bruising all

over J.L.'s body.m Dr. Delashaw testified that J.L. had ligature marks on his

wrists and ankles, as if he had been tied up.'9Dr. Delashaw testified that, if




12   III R.R. at 66-67.
13III R.R. at 67.
14 III R.R. at 80, 84.
15 III R.R. at 84-85, 92.
16 III R.R. at 86-87.

17 III R.R. at 88.

"III R.R. at 90.
19 III R.R. at 103-04.


                                       3
she saw a child with the level of bruising she observed on J.L., she would have

taken him to him the emergency room.2°

       Detective Briana Valentine investigated the death of J.L.2' Det. Valen-

tine testified that J.L. had bruises all over his body as well as ligature marks.22

Det. Valentine interviewed Appellant at the hospital.' Appellant stated that

she found J.L. in the morning and that he was tangled up in a ribbon.24 Ap-

pellant stated that, the night before, she had put him in time-out and that he

kept getting up.25Appellant stated that she fed herself that night but did not

feed J.L.26Det. Valentine testified that she did not believe that Appellant's

story accounted for what had happened to J.L.27Det. Valentine executed a

search warrant at Appellant's home.28Det. Valentine testified that Appellant's

home was extremely hot.29Det. Valentine testified that there were no ribbons

at the base of the stairs.3°



20 III R.R. at 97.
21     R.R. at 112.
22 III R.R. at 115-19.

23 III R.R. at 121.

24 III R.R. at 122.

25 III R.R. at 122.

26 III R.R. at 122.

27 III R.R. at 125-26.

28 III R.R. at 126-27.

29 III R.R. at 132-33.

3° III R.R. at 159.


                                        4
      Detective Corey Forman testified that he also investigated the death of

J.L.3' Det. Forman testified that J.L.'s body was heavily bruised and that he

had ligature marks around his extremities.32Appellant admitted to Det. For-

man that she was frustrated with J.L. and that she had spanked him several

times.33Appellant ultimately admitted she had tied up U.'

      Doctor Reade Quinton performed the autopsy on J.L.35Dr. Quinton

testified that J.L. died as a result of dehydration and hyperthermia.36J.L.'s ribs

were unnaturally prominent.' J.L.'s lips were flaky, consistent with dehydra-

tion.' Dr. Quinton testified that dehydration can cause serious bodily injury

and even death and that J.L. would still be alive if he had had adequate hydra-

tion." Dr. Quinton further testified that J.L. had a large quantity of fresh

bruises on his body as well as ligature marks." Dr. Quinton testified that the

quantity of bruises indicated child abuse.'



31 1V R.R. at 13.
32IV R.R. at 19.

" IV R.R. at 22, 67.
34IV R.R. at 45.

" IV R.R. at 93-94.
36IV R.R. at 125, 129-30.

37IV R.R. at 98.

38IV R.R. at 101.

39IV R.R. at 130-34.

4° IV R.R. at 104, 107, 114, 118-21.

41IV R.R. at 115-16.


                                        5
                     SUMMARY OF THE ARGUMENT

        With respect to Appellant's first point of error, the evidence was suffi-

cient to prove the culpable mental state. The jury heard testimony that J.L.

died of dehydration and hyperthermia and that he would still be alive if he had

been provided adequate hydration. The jury heard testimony that Appellant

did not feed J.L. on the night of his death and that she expected J.L. to feed

himself. Appellant admitted to hitting J.L. and tying him up. J.L.'s injuries

were consisted with child abuse.

        With respect to Appellant's second point of error, the trial court did not

reversibly err in charging the jury. The trial court charged the jury in accord-

ance with the law. The charge specifically instructed the jury that, although

the defendant may earn good conduct time, it could not be predicted how it

might apply to the defendant; therefore, the jurors were not to consider how

good conduct time might affect the Appellant's sentence. Under these cir-

cumstances, this Court cannot conclude that Appellant suffered egregious

harm or that the good conduct time instruction violated her right to due pro-

cess.




                                         6
      With respect to Appellant's third point of error, the 282nd Judicial Dis-

trict Court had jurisdiction over Appellant's case. The case was filed in the

282nd; it was never transferred from the 291st Judicial District Court.




                                       7
                                    ARGUMENT

1. The State's response to Appellant's first point of error: The evidence
    was sufficient to prove that Appellant intentionally and knowingly
    caused the death of J.L. by failing to provide him with hydration
       In reviewing the sufficiency of the evidence to support a conviction, an

appellate court views all of the evidence in a light most favorable to the prose-

cution to determine whether any rational trier of fact could have found the es-

sential elements of the crime beyond a reasonable doubt.' This standard,

which is the sole standard for reviewing the sufficiency of the evidence in Tex-

as criminal cases, gives full play to the responsibility of the trier of fact to re-

solve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.'

      The trier of fact is the exclusive judge of the weight and credibility of

the evidence." As such, the reviewing court may not re-evaluate the weight

and credibility of the evidence or substitute its judgment for that of the fact-

finder.45Rather, the reviewing court presumes that the factfinder resolved any



42Jackson v. Virginia, 443 U.S. 307, 319 (1979).
43Id.; see Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (plurality op.)

(concluding that the Jackson standard "is the only standard that a reviewing court should
apply in determining whether the evidence is sufficient to support each element of a crimi-
nal offense that the State is required to prove beyond a reasonable doubt"); Bell v. State,
326 S.W.3d 716, 720 (Tex. App. — Dallas 2010, pet. dism'd) (adopting Brooks).
44See Brown v. State, 270 S.W.3d 564, 568 (Tex. Crim. App. 2008).

45Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999).


                                            8
conflicting evidence in favor of the prosecution and defers to that resolution.'

The reviewing court's role is that of a due process safeguard, ensuring only the

rationality of the fact finder's finding of the essential elements of the offense

beyond a reasonable doubt.47

      The sufficiency of the evidence in both jury and bench trials is measured

by reference to the elements of the offense as defined by a hypothetically cor-

rect jury charge for the case." "Such a charge would be one that accurately

sets out the law, is authorized by the indictment, does not unnecessarily in-

crease the State's burden of proof or unnecessarily restrict the State's theories

of liability, and adequately describes the particular offense for which the de-

fendant was tried.   "49




      Injury to a child is a result-oriented offense requiring a mental state that

relates not to the charged conduct but to the result of the conduct.5° The

State must prove that the defendant caused the result with the requisite men-

tal state.5' The factfinder may infer intent from the accused's acts and words as




46Jackson, 443 U.S. at 326.
47See Allen v. State, 249 S.W.3d 680, 688 (Tex. App. — Austin 2008, no pet.).

48Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

49 Id.

5° See Stuhler v. State, 218 S.W.3d 706, 718 (Tex. Crim. App. 2007).

51Lee v. State, 21 S.W.3d 532, 540 (Tex. App. — Tyler 2000, pet. ref d).


                                            9
well as the surrounding circumstances.' A jury may reasonably infer that the

defendant intentionally inflicted the injury when the defendant fails to render

aid known to be needed." A reasonable inference also arises in the presence of

proof that the defendant tried to conceal the conditions that led to the vic-

tim's injuries.'

       Here, the indictment alleged that Appellant intentionally and knowingly

caused the death of J.L. by failing to provide him with adequate hydration."

The evidence supporting Appellant's conviction was overwhelming.


      Dr. Quintion testified that J.L. died of dehydration and hyper-
       thermia.56
      J.L. showed visible signs of dehydration and malnourishment.
       J.L.'s lips were flaky and his ribs protruded unnaturally from his
       body.57
      Mr. Penny testified that Appellant expected J.L. to feed himself
       and that her expectations of J.L were too high."
      Appellant admitted to law enforcement that she fed herself before
       going to bed but that she did not feed J.L.59


52See Baldwin v. State, Nos. 01-06-00861-62-CR, 2008 Tex. App. LEXIS 932, at *12
(Tex. App. — Houston [1st Dist.] Feb. 7, 2008, pet. ref d) (not designated for publication).
" Id.
54 Id. at *13-14.

" C.R. at 8; see Tex. Penal Code Ann. § 22.04(a) (West Supp. 2014).
56IV R.R. at 125, 129-30.

57IV R.R. at 98-101.

58 III R.R. at 65-66.
59III R.R. at 122.


                                            10
      Dr. Quinton testified that J.L. would still be alive if he had been
       provided with water.6°
      Law enforcement testified that it was a hot Texas day on the date
        of J.L.'s death and that Appellant's apartment was uncomfortably
        hot." Det. Valentine was unable to spend a significant amount of
        time in Appellant's apartment due to the heat.62
      J.L.'s body was heavily bruised.63Mr. Penny testified that J.L. was
       not bruised on the day of his death.64Both Dr. Delashaw and Dr.
       Quinton testified that J.L.'s injuries were consistent with child
       abuse.65
      J.L. had ligature marks on his extremities.66When asked, Appel-
       lant initially stated that she found J.L. tangled up in ribbons at the
       base of the stairs.' However, she ultimately admitted that she had
       spanked J.L. repeatedly and had tied him up.68Det. Valentine tes-
       tified that she found no ribbons, rope, or strings when she
       searched Appellant's home.69Appellant's initial story was an at-
       tempt to conceal the nature of J.L.'s death from medical profes-
       sionals and law enforcement.7°
      Dr. Delashaw testified that Appellant did not bring J.L into the
        emergency room, as a normal person would have done, and that
        J.L. had been dead for some time.71




60IV R.R. at 130-34.
61     R.R. at 132-33; IV R.R. at 39.
62III R.R. at 132-33; IV R.R. at 39.

63III R.R. at 90; State's Ex. 4.

64 IIIR.R. at 56.

65 IIIR.R. at 97; IV R.R. at 115-16.

66III R.R. at 103-04, 115-19.

67III R.R. at 88, 122.

68IV R.R. at 22, 45, 67.

69 IIIR.R. at 159.

7°See Baldwin, Nos. 01-06-00861-62-CR, 2008 Tex. App. LEXIS 932, at *13-14.

71 III R.R. at 84-87.
                                        11
The foregoing evidence was sufficient to permit the jury to rationally conclude

that Appellant intentionally and knowingly caused the death of J.L. by failing

to provide him with adequate hydration.72Accordingly, this Court should

overrule Appellant's first point of error.

2. The State's response to Appellant's second point of error: The trial
    court did not err in charging the jury
      In her second point of error, Appellant argues that the trial court erred

by informing the jury about good conduct time because she was ineligible for

good conduct time.73She further argues that even though she failed to object,

the "egregious harm" standard does not apply because the error was in viola-

tion of the United States Constitution. In Luquis v. State, the court examined

these arguments and concluded there was no violation of a defendant's due

process rights by instructing the jury in accordance with statute.' Similarly, in

Atkinson v. State, this Court concluded that "[w]ithout evidence to the con-

trary, we may assume the jury was not confused or mislead by the charge and

did not consider the possibility of good conduct time when assessing [the de-



72See, e.g., Vasquez v. State, 272 S.W.3d 667, 670-72 (Tex. App. — Eastland 2008, no
pet.); Pina v. State, No. 08-05-00103-CR, 2006 Tex. App. LEXIS 9986, at *28-31 (Tex.
App. — El Paso Nov. 16, 2006, pet. ref d) (not designated for publication).
73Appellant's Br. at 32.

74Luquis v. State, 72 S.W.3d 355, 368 (Tex. Crim. App. 2002); see Tex. Code Crim. Proc.

Ann. art. 37.07, § 4(a) (West Supp. 2014).
                                          12
fendant's] punishment."' In Atkinson, as here, the jury charge specifically in-

structed the jury that, although the defendant may earn good conduct time, it

could not be predicted how it might apply to the defendant; therefore, the ju-

rors were not to consider how good conduct time might affect the defendant's

sentence.' Under these circumstances, this Court cannot conclude that Ap-

pellant suffered egregious harm or that the good conduct time instruction vio-

lated her right to due process.' Accordingly, this Court should overrule Ap-

pellant's second point of error.

3. The State's response to Appellant's third point of error: The trial
    court had jurisdiction over Appellant's case
      This Court should overrule Appellant's third point of error because the

282nd Judicial District Court did not lack jurisdiction to adjudicate Appel-

lant's case. This Court has already decided this issue.' A grand jury formed

and impaneled by a district judge inquires "into all offense liable to indict-

ment" and hears all the testimony available before voting on whether to indict



75Atkinson v. State, 107 S.W.3d 856, 859-60 (Tex. App — Dallas 2003, no pet.).
76See id.

77Ward v. State, No. 05-14-00270-CR, 2015 Tex. App. LEXIS 3317, at *13-15 (Tex.

App. — Dallas Apr. 3, 2015, no pet. h.) (not designated for publication).
78Chappel v. State, No. 05-10-00629-CR, 2011 Tex. App. LEXIS 4658, at *1-3 (Tex.

App. — Dallas Jun. 20, 2011, no pet.) (not designated for publication); Hill v. State, No.
05-09-00778-CR, 2010 Tex. App. LEXIS 1486, at *3 (Tex. App. — Dallas Mar. 3, 2010,
no pet.) (not designated for publication).
                                           13
an accused.' A grand jury is "often characterized as an arm of the court by

which it is appointed rather than an autonomous entity.”8° After the conclu-

sion of testimony, a grand jury votes "as to the presentment of an indict-

ment.' Following presentment, an indictment is filed in a court with compe-

tent jurisdiction.' In counties having two or more district courts, the judges

of the courts may adopt rules governing the filing, numbering, and assign-

ment of cases for trial and the distribution of the courts' work they consider

necessary and desirable to conduct the business of the courts." Thus, while a

specific district court may impanel a grand jury, this does not mean that all in-

dictments returned by that grand jury must or will be filed in the impaneling

district court.84

      In the case sub judice, the record establishes that the Grand Jury, which

indicted Appellant, was impaneled by the 291st Judicial District Court.85 The

indictment, however, was filed in and, ultimately, adjudicated in the 282nd

79Tex. Code Crim. Proc. Ann. arts. 20.09 (West 2005), 20.19 (West 2005); Ex parte
Edone, 740 S.W.2d 446, 448 (Tex. Grim. App. 1987).
8° Dallas County Dist. Attorney v. Does, 969 S.W.2d 537, 542 (Tex. App. — Dallas 1998, no

pet.).
81Tex. Code Crim. Proc. Ann. art. 20.19.

82See Hultin v. State, 351 S.W.2d 248, 255 (Tex. Crim. App. 1961).

83 See Tex. Gov't Code Ann. § 24.003 (West Supp. 2014); see also § 74.093 (West 2013)
(addressing adoption of local rules of administration to provide, in part, for assignment,
docketing, transfer, and hearing of all cases).
84See Bourque v. State, 156 S.W.3d 675, 678 (Tex. App. — Dallas 2005, pet. refd).

85 C.R. at 8.
                                           14
Judicial District Court.' Nothing in the record indicates that the instant case

was ever filed in or appeared on the docket of the 291st Judicial District

Court. As Appellant's case was never transferred into the 282nd Judicial Dis-

trict Court, Appellant's sixth point of error is moot. The 282nd Judicial Dis-

trict Court had jurisdiction over Appellant's case.' Accordingly, this Court

should overrule Appellant's sixth point of error.




86C.R. at 8, 21.
87See Bourque, 156 S.W.3d at 678; Chappel, No. 05-10-00629-CR, 2011 Tex. App. LEX-

IS 4658, at *1-3; Hill, No. 05-09-00778-CR, 2010 Tex. App. LEXIS 1486, at *3.
                                       15
                                   PRAYER

      The State of Texas prays that this Court will overrule Appellant's three

points of error and affirm Appellant's conviction.



                                        Respectfully submitted,



Susan Hawk                                  B lattGarrison
Criminal District Attorney              State Bar No. 24065276
Dallas County, Texas                    Assistant District Attorney
                                        Dallas County District Attorney's Of-
                                        fice
                                        133 N. Riverfront Blvd., LB 19
                                        Dallas, TX 75207-4399
                                        (214) 653-3600 (telephone)
                                        (214) 653-3643 (fax)
                                        Brian.Garrison@dallascounty.org




                                       16
                      CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief has been served

on Appellant's Counsel on Appeal, the Hon. Allan Fishburn, 211 N. Record

St., Ste. 450, Dallas, TX 75202 by electronic service on this the 8th day of

May, 2015.




                   CERTIFICATE OF COMPLIANCE

      I hereby certify that this brief, inclusive of all its contents, is 3,829

words in length, according to Microsoft Office, which was used to prepare this

brief, and that this brief complies with the word-count limit and typeface con-

ventions required by the Texas Rules of Appellate Procedure.




                                        4        /
                                             3af-(Garrison
                                            .;




                                      17